DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/326,546 filed on May 21st, 2021. Claims 1-11 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2020-097646 filed on June 4th, 2020. A certified copy was received on June 22nd, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21st, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Objections
	Regarding Claim 4 (lines 2-3), please change the recitation of “a circumferential direction of the side plate” to - - [[a]] the circumferential direction of the side plate - - as antecedent basis has already been established in claim 1 (lines 17-18).

	Regarding Claim 7 (line 3), please change the recitation of “a circumferential direction of the side plate” to - - [[a]] the circumferential direction of the side plate - - as antecedent basis has already been established in claim 1 (lines 17-18).

Claim 10 (lines 4-6), please change the recitation of “rotatably driven by drive force of a motor together with the pump impeller; a turbine runner arranged facing the pump impeller and rotatably driven by the hydraulic oil flow to rotatably drive an output shaft” to - - rotatably driven by the drive force of [[a]] the motor together with the pump impeller; a turbine runner arranged facing the pump impeller and rotatably driven by the hydraulic oil flow to rotatably drive [[an]] the output shaft - - as antecedent basis for these features has already been established in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1 (last clause), in the recitation of “each weight attachment hole is formed in a long hole shape extending along a circumferential direction at an outer edge portion of the side plate” it is unclear from the disclosure whether Applicant is referring to the first side plate, the second side plate or the input-side plate including the first and second side plates. The lack of clarity renders the claim indefinite.

Claim 2 (line 3), in the recitation of “a center of rotation of the side plate” it is unclear from the disclosure whether Applicant is referring to the first side plate, the second side plate or the input-side plate including the first and second side plates. The lack of clarity renders the claim indefinite.

Regarding Claim 3 (lines 3-4), in the recitation of “a center of rotation of the side plate” it is unclear from the disclosure whether Applicant is referring to the first side plate, the second side plate or the input-side plate including the first and second side plates. The lack of clarity renders the claim indefinite.

Regarding Claim 4 (lines 2-3), in the recitation of “a circumferential direction of the side plate” it is unclear from the disclosure whether Applicant is referring to the first side plate, the second side plate or the input-side plate including the first and second side plates. The lack of clarity renders the claim indefinite.

Regarding Claim 6 (lines 4-5 and 6-7), in the recitations of “a side plate opposing through-hole as a through-hole formed at a portion of the first side plate or the second side plate” and “each side plate opposing through-hole” it is unclear from the disclosure how many side plate opposing through-holes Applicant intends to recite. Applicant could recite “a side plate opposing through-hole as a through-hole formed at a portion of the first side plate [[or]] and the second side plate” (lines 4-5) to clarify the recitation. The lack of clarity renders the claim indefinite.

Regarding Claim 7 (line 3), in the recitation of “a circumferential direction of the side plate” it is unclear from the disclosure whether Applicant is referring to the first side plate, the second side plate or the input-side plate including the first and second side plates. The lack of clarity renders the claim indefinite.

Regarding Claim 9 (line 2), in the recitation of “the side plate” it is unclear from the disclosure whether Applicant is referring to the first side plate, the second side plate or the input-side plate including the first and second side plates. The lack of clarity renders the claim indefinite.

	Claims 2-11 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoff (US 2021/0190187), in view of Heuver (US 10,821,819), and in view of Yabe et al. (US 5,947,253), hereinafter Yabe.

Regarding Claim 1, Hoff teaches a torque damper apparatus (Fig. 2, “torsional vibration damper” 100) comprising: 
an input-side plate (“cover plate” 130 and “cover plate” 132) which includes a pair of side plates (130, 132) having a first side plate (130) formed in an annular flat plate shape and an annular flat plate-shaped second side plate (132) arranged facing the first side plate (130) at a position apart from the first side plate (130) and rotatably driven together with the first side plate (130) and which is rotatably driven in response to drive force ([0005] - “a cover plate of the torsional vibration damper, a rotational torque in a circumferential direction; rotating, in the circumferential direction, the cover plate around an axis of rotation of the torsional vibration damper”); 
an annular flat plate-shaped center plate (“intermediate flange” 104) coupled to an output shaft (Fig. 16, “output hub” 422) and arranged between the first side plate (Fig. 2, 130) and the second side plate (132) in a state in which the center plate (104) is rotatable relative to both side plates (130, 132); and 
an elastic transmission body (“springs” 106) which includes an elastic body (106) and provided between the input-side plate (130, 132) and the center plate (104) to transmit rotary drive force of the input-side plate (130, 132) to the center plate (104; [0037] - “Cover plates 130 and 132, via drive surfaces 134 and 138, are arranged to transmit rotational torque RT1 to springs 106. Springs 106 are arranged to transmit rotational torque RT1 to intermediate flange 104”).
Hoff does not teach “an input-side plate…which is rotatably driven in response to drive force from a motor”. In other words, Hoff does not explicitly disclose how the torque converter transmission is rotatably driven ([0061] - “Torque converter 400 includes: lock-up clutch 420 and output hub 422, non-rotatably connected to output flange 102. Lock-up clutch 420 includes piston plate 424 and drive plate 426. Output hub 422 is arranged to non-rotatably connect to an input shaft (not shown) of a transmission”).
Heuver teaches an input-side plate (Fig. 2, “damper assembly” 260) is rotatably driven in response to drive force from a motor (“electric machine” 202; col. 1, line 13 - “Hybrid vehicles have incorporated electric motors coupled directly to torque converters to allow rotational output from the electric motors to be efficiently introduced into vehicle drivelines”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the torque converter transmission taught by Hoff and the electric motor taught by Heuver, such that “an input-side plate…which is rotatably driven in response to drive force from a motor”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing the torque converter transmission taught by Hoff with an efficient source of power.
Hoff or Heuver do not teach “wherein the input-side plate has, at a plate surface of at least one of the first side plate or the second side plate, multiple weight attachment holes as through-holes for attaching a balance weight for adjusting balance of the input-side plate upon rotary drive, and each weight attachment hole is formed in a long hole shape extending along a circumferential direction at an outer edge portion of the side plate, which is provided with the weight attachment holes, adjacent to an outer peripheral end portion thereof”.
Yabe an input-side plate (Fig. 3, “retainer plate” 23) has, at a plate surface of at least one of a first side plate (23) or a second side plate, multiple weight attachment holes (“hole” 23C) as through-holes (see Figs. 9-10) for attaching a balance weight (Fig. 3, “unbalance-correcting weight” 40) for adjusting balance of the input-side plate (23) upon rotary drive (col. 3, line 29 - “weight 40 is fixed on the retainer plate 23 to correct unbalance”), and 
each weight attachment hole (23C) is formed in a long hole shape (see Figs. 3 and 9-10) extending along a circumferential direction at an outer edge portion of the side plate (23), which is provided with the weight attachment holes (23C), adjacent to an outer peripheral end portion thereof (see Fig. 3).
Yabe also teaches “A lock-up clutch equipped with such dampers must be kept balanced dynamically during rotation. However, no balancing hole can be formed through the piston because pressures are applied on both sides of the piston. It was therefore proposed to form a balancing weight of such a folded clip type as shown in FIG. 13 and to bring it into fitting engagement with the retainer plate outwardly in a radial direction” (col. 1, line 55).
“wherein the input-side plate has, at a plate surface of at least one of the first side plate or the second side plate, multiple weight attachment holes as through-holes for attaching a balance weight for adjusting balance of the input-side plate upon rotary drive, and each weight attachment hole is formed in a long hole shape extending along a circumferential direction at an outer edge portion of the side plate, which is provided with the weight attachment holes, adjacent to an outer peripheral end portion thereof”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of balancing the torque damper taught by Hoff and Heuver. 

Regarding Claim 3, Hoff, Heuver and Yabe teach the torque damper apparatus according to claim 1, 
Yabe teaches wherein the weight attachment holes (Fig. 3, 23C) are formed such that openings (23C) of the weight attachment holes (23C) overlap with each other at positions symmetrical about a center of rotation (see Fig. 1) of the side plate (taught in combination with Hoff) provided with the weight attachment holes (23C).  

Regarding Claim 4, Hoff, Heuver and Yabe teach the torque damper apparatus according to claim 1, 
Yabe wherein each weight attachment hole (Fig. 3, 23C) is formed in a linear long hole shape (see Fig. 3) along a circumferential direction of the side plate (taught in combination with Hoff) provided with the weight attachment holes (23C).  

Claim 5, Hoff, Heuver and Yabe teach the torque damper apparatus according to claim 1, 
Hoff teaches wherein the input-side plate (Fig. 2, 130, 132) has a projecting portion (130, 132) formed in such a manner that part of a periphery of each of the first (130) and second side plates (132) projects in an axial direction (inward) of the side plates (130, 132).  

Regarding Claim 8, Hoff, Heuver and Yabe teach the torque damper apparatus according to claim 1, 
Yabe teaches wherein the input-side plate (taught in combination with Hoff) includes, at a periphery of each weight attachment hole (23C), a weight fitting portion (Fig. 9, “raised portion” 23A) to be fitted to part of the balance weight (40) for defining a position of the balance weight (40) in each weight attachment hole (23C).  

Regarding Claim 9, Hoff, Heuver and Yabe teach the torque damper apparatus according to claim 1, 
Yabe teaches wherein the balance weight (Fig. 3, 40) is formed in a clip shape (see Fig. 3) sandwiching the side plate (taught in combination with Hoff) provided with the weight attachment holes (23A).  

Regarding Claim 10, Hoff teaches a torque converter (Fig. 16, “torque converter” 400) comprising: 
a torque converter cover (“cover” 402) forming a housing space housing hydraulic oil (inside the torque converter 100), having, in the housing space, a pump impeller (“impeller” 404) configured to cause a hydraulic oil flow, and rotatably driven by drive force of a motor (taught by Heuver) together with the pump impeller (404); 
“turbine” 406) arranged facing the pump impeller (404) and rotatably driven by the hydraulic oil flow to rotatably drive an output shaft (422); and 
the torque damper apparatus according to claim 1 (taught by Hoff, Heuver and Yabe).  

Regarding Claim 11, Hoff, Heuver and Yabe teach the torque converter according to claim 10, further comprising: 
a clutch apparatus (“lock-up clutch” 420) configured to transmit rotary drive force of the torque converter cover (402) to the input-side plate (130, 132) of the torque damper apparatus (100) or block the transmission, 
wherein the input-side plate (130, 132) is rotatably driven in response to the drive force from the motor (taught by Heuver) through each of the torque converter cover (402) and the clutch apparatus (420).  

Allowable Subject Matter
Claims 2 and 6-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Tauvron (US 5,447,218), Yamamoto (US 5,899,311), Kabayama (US 4,778,040) and Takehira (US 5,762,558) listed in the attached "Notice of References Cited" disclose similar torque damper balancing arrangements related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659